409 So.2d 527 (1982)
Janet HOFER, Guardian Ad Litem, Petitioner,
v.
Maritz GIL DE RUBIO and Ferdinand Gil De Rubio, Respondents.
No. 82-10.
District Court of Appeal of Florida, Fifth District.
February 10, 1982.
*528 James D. Sloan of Massey, Alper & Walden, P.A., Altamonte Springs, for petitioner.
No appearance for respondents.
ORFINGER, Judge.
The petition for certiorari is dismissed for lack of jurisdiction, because it was not filed within thirty days of the rendition of the order sought to be reviewed. Fla.R.App.P. 9.100(c). We do not consider the merits of the petition. There is no provision in the Florida Rules of Civil Procedure authorizing a motion for rehearing addressed to an interlocutory or non-final order. Therefore, the filing of such motion for rehearing of the trial court's order striking from the docket a report of the guardian ad litem does not delay "rendition" of the order, because only an authorized motion delays rendition. Florida Rule of Appellate Procedure 9.020(g). The motion for rehearing here had no effect on the time for filing the petition for writ of certiorari. Wagner v. Bieley, Wagner and Associates, Inc., 263 So.2d 1 (Fla. 1972); Gordon v. Barley, 383 So.2d 322 (Fla. 5th DCA 1980); Stockton, Whatley, Davin and Company v. Crapps, 382 So.2d 891 (Fla. 1st DCA 1980).
FRANK D. UPCHURCH, Jr., and SHARP, JJ., concur.